Name: Commission Regulation (EC) No 1849/94 of 27 July 1994 extending the period of validity of certain import licences issued in accordance with Regulation (EEC) No 1707/90 laying down detailed rules for the application of Council Regulation (EEC) No 1796/81 concerning imports of preserved mushrooms originating in third countries
 Type: Regulation
 Subject Matter: international trade;  trade;  Asia and Oceania;  foodstuff;  tariff policy
 Date Published: nan

 28 . 7. 94 Official Journal of the European Communities No L 192/23 COMMISSION REGULATION (EC) No 1849/94 of 27 July 1994 extending the period of validity of certain import licences issued in accordance with Regulation (EEC) No 1707/90 laying down detailed rules for the application of Council Regulation (EEC) No 1796/81 concerning imports of preserved mushrooms originating in third countries temporary derogation should be provided from the requi ­ rement for such a certificate for mushrooms falling within CN code 0711 90 40 covered by an import licence indica ­ ting in box 8 the People's Republic of China ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Products Processed from Fruit and Vegetables, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 1796/81 of 30 June 1981 on measures applicable to imports of mushrooms of Agaricus spp. falling within CN codes 0711 90 40, 2003 10 20 and 2003 10 30 ('), as last amended by Regulation (EEC) No 11 22/92 (2), and in particular Article 6 thereof, Whereas Article 4 (1 ) of Regulation (EEC) No 1707/90 (3), as last amended by Regulation (EC) No 3453/93 (4), lays down that the entry into free circulation of mushrooms originating in the People's Republic of China, the Republic of Korea and the Republic of China (Taiwan) are subject to the provisions of Commission Regulation (EEC) No 3850/89 (% in other words, the requirement to supply a certificate of origin ; whereas the latter Regula ­ tion has been repealed by Commission Regulation (EEC) No 2454/93 (6), as last amended by Regulation (EC) No 1 500/94 f), which lays down the same provisions on that subject ; whereas certain importers have been able to obtain the competent Chinese authorities the certificate of origin required for mushrooms falling within CN code 0711 90 40 ; whereas, pending clarification of the situa ­ tion following contacts with the Chinese authorities, a HAS ADOPTED THIS REGULATION : Article 1 Notwithstanding Article 5 (2) of Regulation (EEC) No 1 707/90, the period of validity of import licences indica ­ ting in box 16 CN code 0711 90 40 and in box 8 the People's Republic of China, is hereby extended to 30 September 1994. Article 2 This Regulation shall enter into force on the day following of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 27 July 1994. For the Commission Rene STEICHEN Member of the Commission (') OJ No L 183, 4. 7. 1981 , p. 1 . (2) OJ No L 117, 1 . 5. 1992, p. 98 . 0 OJ No L 158, 23 . 6 . 1990, p. 34. (4) OJ No L 316, 17. 12. 1993, p. 1 . 0 OJ No L 374, 22. 12. 1989, p. 8 . (*) OJ No L 253, 11 . 10 . 1993, p. 1 . 0 OJ No L 162, 30. 6 . 1994, p. 1 .